         Case 1:20-cv-05818-PAE Document 17 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL J. REDENBURG, ESQ.,

                                       Plaintiff,                     20 Civ. 5818 (PAE)
                       -v-
                                                                            ORDER
MIDVALE INDEMNITY COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On July 27, 2020, defendant removed this case to federal court, invoking the Court’s

diversity jurisdiction. Dkt. 1. On July 29, 2020, plaintiff moved to remand the case to New

York Supreme Court, New York County. Dkt. 9. The same day, the Court set a briefing

schedule for the motion to remand. Dkt. 10. On August 3, 2020, defendant moved to dismiss

the complaint. Dkts. 11–13. On August 4, 2020, plaintiff filed a letter asking that the motion to

dismiss to be denied without prejudice as premature or, in the alternative, held in abeyance

pending resolution of the motion to remand. Dkt. 15. Defendant opposes this request and asks

that the two motions be briefed in tandem. Dkt. 16. The Court resolves this dispute as follows.

       Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby ORDERED

that plaintiff shall file any amended complaint by August 25, 2020. No further opportunities to

amend will ordinarily be granted. If plaintiff chooses not to file an amended complaint, plaintiff

shall file an opposition to the motion to dismiss by August 25, 2020. Defendants’ reply, if any,

shall be filed by September 1, 2020.
          Case 1:20-cv-05818-PAE Document 17 Filed 08/04/20 Page 2 of 2




       If plaintiff does amend the complaint, defendant shall thereafter have 21 days, until

September 15, 2020, to: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter

to the Court, copying plaintiff, stating that it relies on the previously filed motion to dismiss. If

defendant files a new motion to dismiss or relies on its previous motion, plaintiff’s opposition

will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days after that.

       At the time any reply is served, the moving party shall supply the Court with a courtesy

copy of all motion papers by attaching them as PDF files to a single email addressed to:

EngelmayerNYSDChambers@nysd.uscourts.gov.

       It is further ORDERED that the briefing schedule for plaintiff’s motion to remand,

Dkt. 10, is vacated. Briefing shall instead proceed as follows. If plaintiff chooses to file an

amended complaint, plaintiff may also choose to file an amended motion to remand. Such a

motion is due by August 25, 2020. Whether or not plaintiff files an amended motion to remand,

defendant’s opposition to the motion to remand, if any, is due by September 8, 2020. Plaintiff’s

reply, if any, is due by September 15, 2020.

       It is further ORDERED that the initial pretrial conference, currently scheduled for

September 9, 2020, is adjourned sine die.


       SO ORDERED.


                                                              PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 4, 2020
       New York, New York




                                                  2
